NO. 07-07-0272-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D
 
JULY 19, 2007

______________________________


D'AMBRA STEEL SERVICES, INC., D'AMBRA CONSTRUCTION
CORPORATION, MICHELLE D'AMBRA, INDIVIDUALLY, AND
ANTHONY D'AMBRA, JR., INDIVIDUALLY, APPELLANTS

V.

ALAMO IRON WORKS, INC., APPELLEE


_________________________________

FROM THE 224TH DISTRICT COURT OF BEXAR COUNTY;

NO. 2004-CI-03909; HONORABLE KAREN H. POZZA, JUDGE

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
	Pending before this Court is the parties' Agreed Motion to Dismiss Appeal by which
they represent they have reached an agreement to settle and compromise their differences
in the referenced appeal.	
	Without passing on the merits of the case, pursuant to Rule 42.1(a) of the Texas
Rules of Appellate Procedure, we grant the motion.  As requested by all parties, the appeal
is dismissed with prejudice and costs on appeal are taxed against Appellants, D'Ambra
Steel Services, Inc., D'Ambra Construction Corporation, Michelle D'Ambra, Individually,
and Anthony D'Ambra, Jr., Individually.  Having dismissed the appeal at the request of the
parties, no motion for rehearing will be entertained and our mandate will issue forthwith.
							Patrick A. Pirtle
							      Justice
 



/w:BrowserLevel>
  
   
   
   
   
   
   
   
   
   
   
   
  







NO. 07-10-00142-CV
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
23, 2010
 

 
KYLE DEAN MERCHANT,  
 
                                                                                         Appellant

v.
 
THE STATE OF TEXAS,
  
                                                                                         Appellee
_____________________________
 
FROM THE 12TH DISTRICT COURT OF WALKER
COUNTY;
 
NO. 21,760; HONORABLE DONALD KRAEMER,
PRESIDING
 

 
On Motion to
Dismiss
 

 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.




            Appellant
Kyle Dean Merchant has filed a pro se motion
to dismiss his appeal because he no longer desires to prosecute it.  Without passing on the merits of the case, we
grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure
42.2(a) and dismiss the appeal.  Having
dismissed the appeal at appellants request, no motion for rehearing will be
entertained, and our mandate will issue forthwith.  
                                                                        
Per Curiam